DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 3/7/22.  Claims 
1-26 are pending.  Claims 1-2, 13-14 have been amended.  Claims 1-26 are examined herein.  
	Applicant’s amendments to the claims have rendered the 102 rejection of the last Office Action moot, therefore hereby withdrawn.
Applicant’s arguments with respect to the 103 rejection have been fully considered but found not persuasive.  The rejection is maintained for reasons of record and modified below due to the claim amendments.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


Claims 1-26 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3-4, 10-11, 13, 15, 17, 19, 21, 23, 27, 81, 83-92 of copending Application No. 17/130,769.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating cataplexy or excessive daytime sleepiness in a patient with narcolepsy by switching from a composition comprising sodium oxybate to a composition comprising a mixture of sodium, potassium, magnesium, and calcium oxybate at the same dosage amounts and administration conditions.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Allphin et al. (US Patent 8,591,922 B1, of record) in view of Khayrallah et al. (US Patent Application 2014/0275244 A1, of record).
The instant claims are directed to a method of treating cataplexy or excessive daytime sleepiness in a patient with narcolepsy by switching from a composition comprising sodium oxybate to a composition comprising a mixture of sodium, potassium, magnesium, and calcium oxybate, wherein the patient is an adult patient or a pediatric patient.  
Allphin et al. teach pharmaceutical compositions and formulations comprising mixed salts of gamma-hydroxybutyrate (GHB) and their use in methods of treating sleep disorders, such as cataplexy and narcolepsy (abstract).  Gamma-hydroxybutyrate 
Allphin et al. teaches a method of switching a composition comprising sodium oxybate to a composition comprising an oxybate salt mixture due to the reasons above.  The oxybate salt mixture composition is adjusted to produce a mixture having the same overall mass potency as sodium oxybate.  In other words, the weighted-average molecular weight per molar equivalent of oxybate is the same.  Thus, the absolute dosing of the oxybate salt mixture, in grams of drug substance, is the same as sodium oxybate.  This is particularly useful for avoiding potential confusion and reducing 
Allphin et al. teach a pharmaceutical composition of gamma-hydroxybutyrate (GHB) comprising a mixture of salts of GHB, wherein the mixture consists of sodium salt of gamma-hydroxybutyrate, a potassium salt of gamma-hydroxybutyrate (GHB), a magnesium salt of gamma-hydroxybutyrate, and a calcium salt of gamma-hydroxybutyrate (claim 1) as a liquid formulation (claim 27) for oral administration (claim 29).  The formulation can be administered in a single or multiple dosage regimen (col. 18, lines 43-44).  The concentration of the mixture of salts of GHB in an aqueous solution can be 500 mg/mL (col. 23, lines 35-37).  In certain embodiments, the pharmaceutical compositions comprise varying percents of oxybate, expressed as % mol. equiv., such as 8% mol. equiv. of sodium oxybate, 23% mol. equiv. of potassium oxybate, 21% mol. equiv. of magnesium oxybate, and 48% mol. equiv. of calcium oxybate (col. 15, lines 52-56).  Mixture A of Table 3 shows varying wt/wt% concentrations of oxybate salts, such as 8.45 wt/wt% of sodium oxybate, 31.40 wt/wt% of potassium oxybate, 19.99 wt/wt% of magnesium oxybate, and 40.16 wt/wt% of calcium oxybate (col. 26, lines 1-17).  The mixtures of salts may be dosed from 1-10 g within an hour prior to initial sleep or within 2.5 to 4 hours following initial sleep onset (col. 22, lines 50-62).  Allphin et al. also teach specifically 4.5 grams (col. 22, line 67) and/or 6.0 grams (example 6) amounts of a mixture of salts of GHB.  In another embodiment, a first dose can be 4.5 grams, followed by a second dose of 4.5 grams, for a total of 9 grams of a mixture of salts of GHB (col. 23, lines 22-30).  First and second doses can be 1.0 g, 2.25 g, 3.0 g, 4.5 g, therefore a total amount of 7.5 grams is taught 
It is noted that Allphin et al. teaches above the administration of mixed salt oxybate approximately an hour prior to initial sleep or within 2.5 to 4 hours following initial sleep onset.  Since these daytime sleep disorders can occur at any inappropriate time during the day and administration of the active agents are taught for a wide range of times relative to sleep onset, the limitation regarding “administered at least 2 h after the patient’s last meal” is obvious because it overlaps or is encompassed by the teachings of Allphin et al.
However, Allphin et al. fail to disclose wherein the patient is an adult patient or a pediatric patient.  
Khayrallah et al. teach a method of treating cataplexy in a subject in need thereof (abstract).  Cataplexy is a rare disease, however, it affects roughly 70% of people who have narcolepsy (paragraph 0004).  Khayrallah et al. defines the term “subject” as any male or female of any age, including neonates, juvenile, mature and geriatric subjects, having or suspected of having cataplexy or narcolepsy (paragraph 0024).

A person of ordinary skill in the art would have been motivated to select an adult or pediatric patient with cataplexy or narcolepsy for treatment because Allphin et al. teaches a method of treating cataplexy in a human patient, in general, and does not exclude any particular age groups.  Further, Khayrallah et al. teaches that both cataplexy and narcolepsy affects males and females of any age.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating cataplexy in an adult or pediatric patient by administering a composition comprising a mixture of sodium, potassium, magnesium, and calcium oxybate.

Response to Arguments
	Applicant gives a brief introduction to the background of the invention regarding what is expected from Xyrem (sodium oxybate) vs Xywav (mixed salt oxybate).  Applicant expected both Xyrem and Xywav to be bioequivalent, however Xywav exhibited an approximately 20% lower Cmax compared to Xyrem under fasted conditions, which is significant.  Since the skilled artisan would have known that Xyrem and Xywav were not bioequivalent, there would be an expectation that more Xywav would need to be administered to a patient to replace Xyrem on a gram for gram basis.
rd full paragraph on page 10), which states that US Patent Application 2018/0263936 teaches that the bioequivalence of Xyrem and Xywav were not equivalent.
	Applicant argues that because of the non-bioequivalence, the skilled artisan would have no reasonable expectation that switching a patient from sodium oxybate to a mixed salt oxybate at the same gram for gram dose would provide effective treatment for cataplexy or EDS with narcolepsy.  It was expected that a dose adjustment would be needed to achieve a therapeutic effect, however contrary to prior art expectations, it was unexpectedly found that a dose adjustment was not needed.
This is found not persuasive because these limitations are already clearly taught by Allphin et al.  Specifically, the reference teaches that the oxybate salt mixture composition is adjusted to produce a mixture having the same overall mass potency as sodium oxybate.  In other words, the weighted-average molecular weight per molar equivalent of oxybate is the same.  Thus, the absolute dosing of the oxybate salt mixture, in grams of drug substance, is the same as sodium oxybate.  This is 
Finally, Applicant is reminded their arguments are directed to providing any therapeutic efficacy and not the same therapeutic efficacy when switching to mixed salt oxybate from sodium oxybate.  From the teachings of Allphin et al., the mixed salt oxybate would still be expected to provide some therapeutic efficacy for cataplexy or EDS with narcolepsy, despite being administered in the same amounts as sodium oxybate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627